TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00752-CV



                               Nicolas Dominic Taboada, Appellant

                                                   v.

                Austin Police Department and Southside Wrecker, Inc., Appellees


             FROM THE JUSTICE COURT PRECINCT 4 OF TRAVIS COUNTY
   NO. J-4-JC-12-002182, HONORABLE RAÙL ARTURO GONZÁLEZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant filed a notice of appeal in this Court, complaining of a judgment signed by

the justice court. However, this Court lacks jurisdiction over justice-court judgments. That jurisdiction

lies in the county or district court. See Tex. Civ. Prac. & Rem. Code § 51.001; see also id. § 51.012

(person may appeal from district or county court to court of appeals). We therefore dismiss the

appeal for want of jurisdiction.1 Tex. R. App. P. 42.3(a).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 16, 2013


        1
            We have forwarded a copy of the notice of appeal to the county court.